Citation Nr: 1209381	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-46 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Mr. [redacted]




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In October 2011, the Veteran, his spouse, and Mr. [redacted] testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus had their onset during service and are etiologically related to his active service.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Unites States Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

In this case, the Veteran contends that he suffers from bilateral hearing loss and tinnitus.  The Veteran testified that this condition was the result of noise exposure from jet engines and dive bombing runs as an electronic technician and combat aircrewman during active duty.  Hearing transcript at 3-4.

Service treatment reports are absent for any complaint of, or treatment for, hearing loss or tinnitus.  A separation report of medical examination from August 1955 indicated a normal clinical evaluation of the Veteran's ears.  While audiometric testing, in decibels, was not performed, the examination report indicated that results from a "whisper test" revealed that the Veteran had normal hearing, bilaterally of 15/15.  

These records, overall, provide probative evidence against the Veteran's claim as they tend to show no bilateral hearing loss or tinnitus during active service.

However, 38 U.S.C.A. § 1154(b) provides that in cases where the veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service.

38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.

Here, the Veteran's records, including his DD 214, do not contain any indication that the Veteran received any of the awards or citations presumptively indicative of engaging in combat with the enemy, nor does he so contend.  Therefore, 38 U.S.C.A. § 1154(b) is not applicable.

Importantly, the Board notes that the absence of evidence of a hearing loss disability in service is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this regard, it is important to note that the Board does not dispute the fact that the Veteran was exposed to very loud noise during service.  The critical question is whether the current bilateral hearing loss was caused by this noise exposure many years ago.

In May 2009, the Veteran was afforded a VA audiology examination.  The VA examiner noted his review of the Veteran's claims file, including relevant service treatment reports.  The auditory thresholds upon examination showed a hearing loss disability for VA purposes as at least three measurements were greater than 26 decibels, bilaterally.  The Veteran also reported bilateral, periodic tinnitus.

At this juncture, the Board notes that the rating criteria involve the disability of recurrent tinnitus.  While the regulations do not define recurrent tinnitus as opposed to periodic tinnitus, the examination report does indeed indicate that while the Veteran's tinnitus is periodic, it is also recurrent (intermittent).  As such, he has tinnitus for VA compensation purposes.

As to the etiology of the Veteran's current, bilateral hearing loss and tinnitus, the VA examiner opined that "[h]earing loss and tinnitus is less likely than not (less than 50/50 probability caused by or a result of military related acoustic trauma."  He explained that the Veteran's service treatment records were negative for any indication of hearing loss and tinnitus during active duty.  However, he did acknowledge that the Veteran's military occupational specialty likely exposed him to excessive noise, but it would be speculation as to how often and to what degree.  The examiner also indicated that the Veteran's post-military occupational noise as an electrical engineer, as well as the effects of aging may account for some of his current degree of hearing loss and tinnitus, but "exact etiology [is] unknown."  For those reasons, the VA examiner concluded that the Veteran's hearing loss and tinnitus were not related to his service.

In January 2010, the Veteran submitted a letter from his private, treating physician.  Dr. "B.T." indicated that he evaluated the Veteran that same month for ear problems.  He noted that the Veteran had a long-standing bilateral sensorineural hearing loss with secondary severe tinnitus.  Dr. B.T. stated that "[a] key causative factor to the initiation of this damage was noise exposure while in the service.  [The Veteran] describes that he is a past jet engine mechanic and was around loud noise in his time in the military service and that his symptoms began during this time period and afterwards."  As such, he opined, "[i]t is my professional opinion that the noise exposure while in the service is a partial causative event to his current hearing and tinnitus problems."

The Veteran also submitted another letter from a private, treating physician in August 2011.  Dr. "M.M." indicated that the Veteran was under his care and suffers from hearing loss.  He opined that "[t]his loss appears more likely than not to have resulted from his previous exposure to loud environmental noise when he was in the Air Force."

The record contains multiple medical opinions (one unfavorable and two favorable) which address whether the Veteran's current hearing loss and tinnitus are related to his service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken all three opinions into consideration and finds the medical opinions of Drs. B.T. and M.M., taken together, to be more probative then that of the May 2009 VA examiner.

While the May 2009 VA examiner ultimately opined that the Veteran's noise exposure in service did not cause his current hearing loss and tinnitus, the Board finds his rationale for this conclusion to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Indeed, although the VA examiner noted acoustic trauma in service and even indicated that the Veteran's military occupational specialty "likely exposed him to excessive noise," his rationale was at least partially based upon his review of the Veteran's service treatment records, which revealed no complaints of hearing loss or tinnitus in service and normal whisper tests upon induction and separation.  Importantly, the VA examiner concluded that the "exact etiology [of the Veteran's hearing loss and tinnitus is] unknown."

Although marginally positive, Dr. B.T.'s opinion suggested that the Veteran's noise exposure, while a partial causative event, is nonetheless a "key causative factor" to his current hearing loss and tinnitus.  Dr. B.T. highlighted the Veterans exposure to loud noise as a jet engine mechanic as a basis for his medical conclusion.

In addition, Dr. M.M. concluded that the Veterans hearing loss "more likely than not resulted from his previous exposure to loud environmental noise when he was in the Air Force."  There was no rationale accompanying this conclusion.  However, taken together with Dr. B.T.'s opinion, the Board finds these private, treating physicians' conclusions to be more persuasive, especially in light of the VA examiner's inability to provide the etiology of the Veteran's hearing problems and his reliance on the lack of treatment or complaints in service to provide a negative opinion.

Importantly, the Veteran has testified about the type of noise he was exposed to in service, including jet engines and dive bombing runs.  See hearing transcript at 3-4.  Post-service, he stated that he was not exposed to loud noise as he became an electrical engineer, which involved test set designing and designing testing equipment.  Id. at 9-10.  When questioned by the undersigned, the Veteran stated that he was exposed to the loud noises in service for approximately two and a half years.  Id. at 11.  Given his service record, the Board finds this testimony to be credible.   

The Veteran's spouse also testified that she grew up with the Veteran and did not notice any hearing difficulty at that time.  Id. at 6.  However, in college when they reconnected (shortly after the Veteran was discharged from active duty), she noted that he had difficulty with his hearing and was instrumental in encouraging the Veteran to see a doctor.  Id. at 7.  Indeed, approximately two years after separation from service, the Veteran sought treatment for his hearing problems and was told that he had hearing difficulty and ringing in his ears.  Id.

In this case, the Board finds the Veteran is competent to report his symptoms of hearing loss and tinnitus.  Layno, 6 Vet. App. at 469.  Further, the Board finds that the Veteran is competent to provide a credible opinion regarding his noise exposure during service and lack of noise exposure since service as it is a first-hand account, unfiltered by any other individual.  In addition, the Veteran's spouse is competent to report that she witnessed the Veteran's hearing difficulties post-service.

The Board has reviewed all of the evidence and finds that the Veteran was exposed to loud jet engines as evidenced by his DD 214, revealing his military occupational specialty as an aviation electronics technician.  The Veteran provided a detailed history of his post-service employment activities showing the lack of exposure to dangerous noise levels, which the Board finds credible.  

Weighing all of the evidence with consideration of the benefit-of-the-doubt rule, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are a result of or related to his active service.  Accordingly, entitlement to service connection for bilateral hearing loss and tinnitus must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The nature and extent of the Veteran's bilateral hearing loss and tinnitus are not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the applicable laws and regulations governing the payment of monetary awards.

Entitlement to service connection for tinnitus is granted, subject to the applicable laws and regulations governing the payment of monetary awards.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


